Citation Nr: 1729644	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to December 1999 and from May 2005 to October 2006.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2012 decision of the VA Regional Office (RO) in Roanoke, Virginia, that in pertinent part denied entitlement to service connection for PTSD due to military sexual trauma.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that the Veteran was scheduled for a personal hearing in July 2017 before a Member of the Board sitting at Washington, DC.  However, in correspondence dated and received in June 2017, the Veteran wrote that she had relocated to the Atlanta, Georgia, area and wanted to reschedule the hearing by videoconference at the local VA RO.  The Board accedes to this request.  In view of such, the RO should contact the Veteran to schedule her for a videoconference hearing in the Atlanta, Georgia area as appropriate.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in the Atlanta, Georgia area in accordance with applicable procedures.  If the veteran subsequently decides she does not want a hearing, she should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


